Citation Nr: 1508693	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to September 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by VA Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for educational benefits under Chapter 33 (Post-9/11 GI Bill) on the basis that he had insufficient qualifying active duty service after September 10, 2001.


FINDINGS OF FACT

1.  The Veteran had active service from May 2002 to September 2006; prior to that he attended the United States Air Force Academy beginning in June 1998 and graduating in May 2002.  

2.  The Veteran's active service from May 2002 to September 2006 was completed to satisfy service obligation for his attendance at the United States Air Force Academy and does not qualify as active duty service for the purpose of administration and payment of benefits under Chapter 33.    


CONCLUSION OF LAW

The criteria for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim, which are codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Such provisions do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, no amount of additional evidentiary development would change the result of this case; therefore, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Veteran asserts that he is entitled to benefits under Chapter 33, Title 38, United States Code, also known as the Post-9/11 GI Bill.  He indicates that he enrolled in a graduate degree program based on VA's award of a Certificate of Eligibility for Chapter 33 benefits in August 2010, and that essentially his detrimental reliance on such a Certificate of Eligibility should preclude revocation of that eligibility. 

The provisions of the Congressional action to establish educational benefits commonly known as the Post-9/11 GI Bill are codified at 38 U.S.C.A. §§ 3301 -3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2014).  VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and, in pertinent part, serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, continues on active duty or is discharged from service with an honorable discharge.  38 C.F.R. § 21.9520 (a).

Under the provisions governing the administration and payment of educational under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), the following definitions apply:  "Active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  "Active duty" does not include, among other types of service, any period of service during which the individual served as a cadet or midshipmen at one of the service academies, or a period of service required by an officer pursuant to an agreement under 10 U.S.C. 4348.  38 U.S.C.A. § 3301; 38 C.F.R. §  21.9505

The record indisputably shows that the Veteran entered the United States Air Force Academy in June 1998 and graduated from the academy in May 2002.  A DD 214 Form reflects that immediately following graduation,  the Veteran had 4 years, 4 months, and 1 day of active duty service through September 2006 when he was honorably discharged.  The reason given for his separation was "reduction in force."  

The Veteran attended the United States Air Force Academy under a program of educational assistance pursuant to 10 U.S.C.A. § 4348 (a)(2)(B), which states that each cadet shall sign an agreement whereby upon graduation from the academy he will serve on active duty for at least five years immediately after such appointment.  The record shows that the Veteran's obligated service as a result of this attendance began May 29, 2002 and ended May 29, 2007.  He did not complete the five-year period of obligated service, having been honorably discharged in September 2006 due to a reduction in force.  Nevertheless, the fact remains that any service completed during that five-year period of obligated service is not considered active duty for purposes of Chapter 33 benefits.  38 C.F.R. § 21.9505. 

As previously noted regarding definitions in 38 U.S.C.A. § 3301 and 38 C.F.R. § 21.9505, "active duty" does not include a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. § 4348.  Moreover, provisions at 38 U.S.C.A. § 3311(d) also address eligibility requirements under 38 U.S.C. Chapter 33, specifically prohibiting treatment of certain service as a period of active duty.  As applicable here, a period of service on active duty as an officer pursuant to an agreement under 10 U.S.C.A. § 4348 shall not be considered as part of the period of active duty on which an individual's entitlement to education assistance under this chapter is based.  38 U.S.C.A. § 3311(d).

As the evidence clearly shows, the Veteran's only active duty service after September 10, 2001, was to satisfy a service obligation of his attendance at the United States Air Force Academy, and it is not considered active duty for purposes of entitlement to Chapter 33 benefits.  10 U.S.C. § 4348 (a)(2)(B).  Hence, the Board finds that, even with consideration of the Veteran's discharge due to a reduction in force, he did not have a minimum of 90 days qualifying "active duty" after September 10, 2001.  As the basic eligibility requirements for educational assistance under Chapter 33 are not met, see 38 C.F.R. § 21.9520, the Veteran is not eligible for educational assistance under the Post-9/11 GI Bill.

The Board acknowledges that VA's August 2010 letter errantly certified the Veteran's eligibility for Chapter 33 benefits.  To the extent that the Veteran may be arguing that he detrimentally relied on the erroneous issuance of a Certificate of Eligibility for Chapter 33 benefits, such that this eligibility should not be revoked, there is no legal eligibility that exists based on the Veteran's service dates.  VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility under 38 U.S.C. Chapter 33.  as articulated above, the Veteran's period of attendance at the United States Air Force Academy and his subsequent period of active service required by such attendance are specifically excluded from creditable active duty service under the regulations governing eligibility for benefits under the Post-9/11 GI Bill.  The governing regulation and statutes are clear.  See 38 U.S.C.A. §§ 3301, 3311; 38 C.F.R. § 21.9505.  

The Board is sympathetic to the Veteran's position, in that he acted upon incorrect information he was provided in August 2010 as to his eligibility for Chapter 33 benefits.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 33] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  

While sympathetic to the Veteran, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.

[As an aside, it is not clear what remedy (other than an award of eligibility for Chapter 33 benefits) the Veteran seeks.  After the RO discovered in September 2011 that the Certificate of Eligibility for Chapter 33 benefits had been erroneously issued to the Veteran, it restored his eligibility for Chapter 30 benefits (Montgomery GI Bill) and issued educational assistance payments under such entitlement, which offset the overpayment created by the erroneous Chapter 33 benefit payments.  (Although the offset still left the Veteran with a $906.86 overpayment in his account, the RO determined in an April 2012 administrative decision that as the debt was improperly created due to administrative error, an overpayment would not be assessed).  As for any additional expenses incurred by the Veteran in reliance of the erroneous award of Chapter 33 benefits, there is no accounting of such expenses in the record; even if evidence of such expenses had been presented, the Board is without authority to grant equitable relief.  


ORDER

The appeal seeking educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


